Citation Nr: 0412483	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 70 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from May 1970 to May 1974.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision 
which denied an increase in a 50 percent rating for PTSD.  A 
May 2003 RO decision increased the rating for PTSD to 70 
percent.  

The Board notes that the veteran also appealed the RO denial 
of a total disability rating based on individual 
unemployability (TDIU rating).  However, in view of the 
present Board decision granting a total schedular rating for 
PTSD, the question of a TDIU rating is moot and will not be 
addressed.  


FINDINGS OF FACT

The veteran's service-connected PTSD results in total 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
May 1970 to May 1974, including combat service in Vietnam. 

Private and VA treatment records dated from the 1990s show 
PTSD.

In August 1999, the RO granted service connection and a 50 
percent rating for PTSD. 

Private treatment records dated from January 2000 to July 
2000 refer to other disorders.  VA treatment records dated 
from May 2000 to July 2000 refer to treatment for disorders 
including PTSD.  A July VA hospital report indicated 
diagnoses of PTSD, chronic and severe; polysubstance abuse in 
remission, fourteen years; and major depression.  

In August 2000, the RO granted a temporary total 
hospitalization rating (38 C.F.R. § 4.29) for PTSD from June 
2000 to August 2000.  

Private treatment records dated from March 2001 to December 
2001 show treatment for several disorders.  VA treatment 
records dated from January 2001 to December 2001 show 
continued treatment for disorders including PTSD.  A December 
2001 treatment entry noted that the veteran reported that he 
was fired from his job.  The assessment was PTSD, chronic, 
exacerbating.  A Global Assessment of Functioning (GAF) score 
of 50/55 was assigned.  

A statement received in December 2001 from a human resources 
manager at TSE Industries Inc., the veteran's former 
employer, reported that the veteran was terminated in 
November 2001 due to unsatisfactory work performance.  It was 
noted that his work performance had deteriorated over the 
past eight years.  

The veteran underwent a VA psychiatric examination in January 
2002.  He reported that he was employed until November 2001, 
at which time he was terminated.  The veteran stated that he 
had been married for twenty-one years, but that his marriage 
was very rocky and that there had been several separations.  
He also indicated that he had a very poor relationship with 
his son.  The veteran reported that he had problems with both 
initial and middle insomnia.  He stated that he also felt 
depression as well as an increase in symptomatology on 
certain anniversary times such as periods when he was 
involved in big operations in Vietnam.  The veteran indicated 
that he was irritable and short-tempered and that he would 
lash out at his son.  He reported that he had tried to make 
friends in the past, but that they tended to stay away from 
him because of his personality.  In regard to questions about 
anxiety, the veteran stated that he was a perfectionist and 
that if things were not done correctly, he would become 
frustrated.  

The examiner reported that the veteran's grooming was fair, 
that his mood was mildly dysphoric, and that his affect was 
constricted.  It was noted that the veteran spoke in a 
monotonous drone with little inflection in his voice.  Speech 
was generally slow and that there was no evidence of a 
thought disorder.  He was alert and oriented to person, 
place, time, and situation.  His attention, concentration, 
short-term memory, and long-term memory were generally within 
normal limits.  He demonstrated good abstraction skills.  
Fund of knowledge was good, suggesting average intellectual 
functioning.  When the veteran was questioned about 
hallucinations, he described visual hallucinations as 
sometimes seeing a pattern on a wall that would start to 
shift.  He stated that when he closed his eyes he would see 
geometric patterns, and that he would also see a shadow of an 
object if he moved too quickly.  He described such events as 
sometimes disturbing, if they were triggered by some sort of 
a smell.  In an answer to a question about auditory 
hallucinations, the veteran stated that he had constant 
ringing in his ears.  Suicidal/homicidal ideation was 
discussed.  Insight was fair and social judgment was good.  
The impression was PTSD, and poly-substance abuse in long 
remission by patient report.  A GAF score of 55 was assigned.  
The examiner commented that the GAF score reflected moderate 
symptoms of PTSD which affected the veteran's psychological 
well being, his social functioning, and his occupational 
functioning.  

Private treatment records dated from January 2002 to April 
2002 refer to treatment for other disorders.  

VA treatment records dated from January 2002 to July 2002 
show treatment for disorders including PTSD.  A June 2002 
statement from a VA counseling therapist and a psychologist 
indicated that the veteran had gradually regressed in his 
ability to manage his affairs and his own mental health over 
the past four years, despite supportive and insight oriented 
psychotherapy and psychopharmacological intervention.  The 
statement noted that although the veteran appeared to be 
talented intellectually, his physical, psychological, and 
emotional problems were severe and apparently chronic, and 
that his potential for sustained and successful employment 
was likely to be minimal given his age and poor prognosis.  A 
June 2002 treatment entry indicated an assessment of PTSD, 
chronic, symptomatic, and a GAF score of approximately 55.  

In July 2002, the veteran submitted his current claim for an 
increased rating for his service-connected PTSD.  He also 
filed a TDIU claim.  He related that he had attended one year 
of college and that he last worked November 2001.  

VA treatment records dated from August 2002 to May 2003 refer 
to continued treatment for disorders including PTSD.  An 
October 2002 treatment entry related an assessment which 
included PTSD, chronic, deteriorating function.  The GAF 
score was 49/52 approximately, declining.  November 2002 and 
December entries indicated that same assessment and GAF 
score.  A January 2003 entry noted an assessment of PTSD, 
chronic, deteriorating function, and a GAF score of 48/51, 
approximately.  A March 2003 entry noted that the veteran had 
continued to slide in the last two months.  It was reported 
that he remained unable to work and that his finances had 
deteriorated severely.  The assessment was PTSD, chronic, 
deteriorating function.  The GAF score was 47/51, 
approximately.  An April 2003 entry related the same 
assessment and GAF score.  A May 2003 entry indicated that 
the veteran's day-to-day problems continued to escalate.  It 
was noted that he had vague suicidal ideation with no plan, 
but that he did have future plans.  The examiner indicated 
that the veteran was not lethal, but that he was clearly 
volatile.  The assessment included PTSD, chronic, 
deteriorating function.  The GAF score was 48/51, 
approximately.  

In May 2003, the RO increased the rating for the veteran's 
service-connected PTSD to 70 percent.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for an increase 
in a 70 rating percent for PTSD.  A VA examination has been 
provided, and identified relevant medical records obtained.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affected the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating 
requires total occupational and social impairment, due to 
such symptoms as: impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The evidence shows that the veteran has not been employed 
since late 2001.  He is married, but apparently he has 
significant problems getting along with others.  At the 
January 2002 VA psychiatric examination, the impression was 
PTSD and polysubstance abuse in long remission.  The GAF 
score was 55 and the examiner commented that the GAF score 
reflected moderate symptoms.  According to DSM-IV, a GAF 
score of 55 reflects moderate symptoms or moderate difficulty 
in social, occupational, or school functioning (such as few 
friends and conflicts with peers or co-workers).  The Board 
notes that subsequent VA treatment entries indicate worsening 
of the veteran's symptoms.  A January 2003 entry noted an 
assessment of PTSD, chronic, deteriorating function, and a 
GAF score of 48/51, approximately.  A March 2003 entry noted 
that the veteran had continued to slide in the previous two 
months and that he remained unable to work.  The assessment 
was PTSD, chronic, deteriorating function, and the GAF score 
was 47/51, approximately.  The Board notes that a GAF score 
of 47 or 48, indicates serious symptoms or any serious 
symptoms in social, occupational, or school functioning (such 
as no friends and unable to hold a job).  

Viewing all the evidence, and with consideration of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), there 
appears to be a reasonable basis for finding that the 
veteran's PTSD, which has been rated 70 percent, has 
increased in severity and now results in total occupational 
and social impairment, warranting a 100 percent rating under 
Code 9411.  On this basis, an increased 100 percent rating 
for PTSD is granted.  


ORDER

An increased 100 percent rating for PTSD is granted.  


	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



